DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-11,13-16,19-24,27-31, 33 and 38-43 are pending as amended in the RCE of 8/5/21; claims 9-11, 13-16 and 19-24 stand withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27-31, 33 and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27: the limitation: “wherein the hot brine does not exceed a temperature between 60 °C and 90 °C throughout the entire method” is unclear and ambiguous. Does it mean the temperature can be <60? Not exceed 90? Or, should be maintained between 60-90? Same issue with claim 30
	Claim 40: unclear how further concentrated brine stream result in zero liquid discharge. Isn’t concentrated brine a liquid or slurry? Applicant’s argument is noted, but not persuasive. Claim recites brine stream that becomes further concentrated, which is still a liquid. The claim does not recite evaporating the brine to dryness.
	

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The “one membrane pouch has a flux between 10 to 50 Lm2h at a pressure between 400 to 600 mmHg” does not appear to be supported in the original disclosure.
Argument is not persuasive. Example 2 shows flux achieved between 15 and 18 Lm2h at 400-600 mm Hg. Vacuum.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 27-31, 33 and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al (US 4,879,041), with further evidence from Baba et al (US 5,028,298) and Smith et al (US 2009/0166171).

    PNG
    media_image1.png
    530
    720
    media_image1.png
    Greyscale
	Kurokawa (fig. 6 copied herein for explanation; example 4) teaches circulating heated water (under broadest reasonable interpretation, brine is only a feed water) in tanks (5 and 6) in series (two stages; brine further concentrated; second purified water stream) which has membrane cartridges (105) exposed to the water vapor above the water line (abstract, figures). Heated water is recirculated through the heater, water 
	Regarding the brine temperature being between 60-900C, Kurokawa does not specify the temperature, but teaches that the brine saturation temperature in tower 5 can be controlled by reducing the pressure, and is at a lower temperature than that of tower 4. See example 4. The vapor condensed from stream 410 is used for heating the water in distillation tower 5, but this stream doesn’t have to be heated to a higher temperature because the volatiles are already removed in tower 4. The actual temperature of operation can be set as desired by one of ordinary skill in the art depending on various factors used for the design (such as the temperature resistance of polyethylene or polypropylene, the membrane materials used (col. 18, lines 20-35), which, a brief internet search will show as less than 900C, and which would have been obvious.
Regarding the new amendment of temperature not exceeding 60-900C range, the examiner understands that such a limit was added to overcome Kurokawa. However, it would not, because Kurokawa teaches that the system can be operated at 80C (column 5 lines 33-45, and example 4.) First, the flash evaporator is not needed in the claim; it is an added step in Kuokawa. Second, the teaching that water must be boiled at regular boiling point, and 800C is insufficient to remove volatiles shows that the reference is anticipating the 800C vacuum evaporation in distillation towers 5 and 6. See MPEP 2131.05.
Regarding the first and second purified water streams and further concentrated brine streams, each stage produces its own purified water and concentrated brine Baba. The figures in Kurokawa are schematic. Membrane 105 is described as a module (cartridge) (fig. 10 is an example) and hydrophobic. The condensed water streams are mixed at 413 in Kurokawa and is collected as pure water. This water weather thrown out without using, or used for drinking or other purposes is up to the user.
An alternate design in which the membrane module is outside the tank is seen in fig. 9, 10 and 16. A lower pressure in membrane distillation tower 5 (example 4) indicates that the vapor is pulled though with a vacuum pump or similar device. The operating temperature being less than 850C (col. 5 lines 35-40, example 4): Kurokawa explicitly states so in example 4. See lines 42-45.
Additionally vacuum eductor 5 is used by Baba to provide reduced pressure on the permeate side – see col. 5 lines 33-37. A reduced pressure is naturally associated with a reduced vaporizing temperature of water. It would have been obvious to one of ordinary skill to look up the literature and find similar works such as of Baba to find missing details in Kurokawa, and use a vacuum pump or educator for generating reduced pressure in Kurokawa..
While the reference doesn’t teach removing salts from brine explicitly, this is obvious from the concentrated salt solution in the process, and is not a patentable invention. In any case salt would tend to crystalize in the brine tank, which requires frequent cleaning to remove salt deposit – an obvious part of the process. Baba teaches removing the solid waste from the system – see col. 5 lines 27-30; and subsequent 
Water vapor flux through the membrane: all else being the same, a higher water vapor flux would be desired. While Kurokawa teaches hydrophobic membranes including PE, PP and PTFE, it is not specific; Baba teaches PTFE membranes, and is shown to have high flux (fig. 3; density of vapor is about 0.6 g/L at 1 atm). Smith teaches different types of membranes useful from distillation including inorganic and ceramic membranes [0015-0016]. The choice of the membrane would have been obvious to one of ordinary skill in the art, based on the desired application, commercial availability and cost. Also water flux is differential pressure dependent, which is not stated in the claim. Any membrane can be operated to obtain the recited flux range by applying sufficient pressure differential.
Regarding sending concentrate brine to a crystallizer, this is only described as a tank for further disposal of the brine [specification at [016]. Sending the concentrate brine to a tank for disposal is not inventive and would have been obvious from the teachings of the cited references. Smith has concentrate collecting in a pool (tank, 13). Baba obtains waste solids from line 8 into tank 21 (fig. 10).
See KSR lnt'I. v. Teleflex lnc., 127 S. Ct. 1727,9232, 82 USPQ2d 1385, 1390 (2007).  “it is commonsense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle”.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield 
Response to Arguments
Arguments traversing this rejection are not persuasive. They are addressed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777